Citation Nr: 0634873	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  99-25 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for a status-post left knee medial collateral 
ligament tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.

In December 2005, the Board remanded the matter for 
additional procedural development.


FINDING OF FACT

The veteran's left knee disability is manifested by severe 
instability, with x-ray evidence of arthritis and pain on 
motion which results in additional functional loss.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for a left knee disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.68, 4.71a, Diagnostic 
Code 5257 (2006).

2. The criteria for a separate 10 percent rating, but no 
higher, for left knee arthritis have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.14, 4.40, 4.45, 
4.59, 4.68, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by a March 2006 letter, with respect to the 
claim of entitlement to an increased disability rating.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the March 2006 letter.  As such, the veteran was aware and 
effectively notified of information and evidence needed to 
substantiate and complete his claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Although the RO did not subsequently adjudicate the issue 
after the March 2006 notice, the veteran is not prejudiced 
thereby.  Because a preponderance of the evidence is against 
the claim of entitlement to a disability evaluation in excess 
of 30 percent for a status-post left knee medial collateral 
ligament tear, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  Further, the RO can remedy the matter regarding the 
granted separate rating following receipt of the Board's 
decision.

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  It is 
further noted that in order to be consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice must also 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).   See Pelegrini, 18 Vet. App. at 121.  In this 
case, this principle has been fulfilled by the March 2006 
letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, and VA examination reports dated in 
November 1997, August 2000, January 2002, and July 2003.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2006).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2006).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2005).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held, "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2005).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's service-connected status-post left knee medial 
collateral ligament tear disability is currently assigned a 
30 percent disability rating for severe recurrent subluxation 
or lateral instability of the knee, which is the maximum 
scheduler rating assignable under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  See Grantham v. Brown, 114 F. 3d 1156, 
1158 (Fed. Cir. 1997).  Thus the Board will consider whether 
the veteran is entitled to an increased disability rating 
under the other rating criteria for the knee.

Pursuant to Diagnostic Code 5003, arthritis established by x- 
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.

Initially, the Board has given consideration to the 
possibility of assigning a separate evaluation for the 
veteran's left knee disability under Diagnostic Codes 5003 
and 5257, which is allowed so long as the evaluation of knee 
dysfunction under both codes does not amount to prohibited 
pyramiding under 38 C.F.R.§ 4.14.  See VA O.G.C. Prec. Op. 
No. 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997) (a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that any separate rating must be based upon 
additional disability); VA O.G.C. Prec. Op. No. 9-98 (Aug. 
14, 1998), 63 Fed. Reg. 56,704 (1998) (if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59). See also Esteban, 6 Vet. App. 
at 261 (1994) (separate disabilities arising from a single 
disease entity are to be rated separately); but see 38 C.F.R. 
§ 4.14 (the evaluation of the same disability under various 
diagnoses is to be avoided).  Upon VA examination in November 
1997, the veteran was noted to have minor limitation of 
motion, with pain on motion, and hypermobility with side to 
side movement.  Physical examination in August 2000 
demonstrated mild degenerative arthritis with increased 
laxity of the medial ligament.  Thus, in light of the x-ray 
findings of arthritis, and pain with limitation of motion, 
the Board finds that a separate 10 percent disability 
evaluation is in order under Diagnostic Code 5003.

The Board has also considered whether the veteran is entitled 
to a higher rating under the diagnostic criteria for rating 
limitation of motion.  Diagnostic Codes 5260 and 5261 provide 
for rating based on limitation of motion.

The maximum schedular rating under 38 C.F.R. § Diagnostic 
Code 5260 is 30 percent.  With regard to limitation of 
extension of the knee, extension limited to 30 degrees 
warrants a 40 percent disability rating, and extension 
limited to 45 degrees warrants a 50 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The veteran has undergone several VA examinations throughout 
the pendency of this appeal; however, none have documented 
limitation of motion that would warrant a compensable rating 
under Diagnostic Codes 5260 and 5260.  In November 1997, 
range of motion was from 0 to 105 degrees, with severe pain 
on motion.  In August 2000, the veteran had 2 or 3 degrees of 
hyperextension and flexion was to 115 degrees.  There was 
pain on motion with flexion.  Range of motion testing 
performed in January 2002 was from 0 to 82 degrees.  In July 
2003, range of motion was from 0 to 116 degrees.  As noted, 
the highest assignable rating under Diagnostic Code 5260 is 
30 percent, and in any event there is no objective medical 
evidence that there is resulting limitation of flexion to 15 
degrees.  Looking to the possibility of a higher rating under 
diagnostic criteria for limitation of extension, even when 
additional functional loss due to pain, weakness, fatigue, 
and incoordination is considered, the clear preponderance of 
the evidence is against a finding that there is limitation of 
extension to 30 degrees or more, so as to warrant a rating in 
excess of 30 percent under Diagnostic Code 5261.

According to a recent General Counsel opinion, separate 
ratings may be granted based on limitation of flexion (DC 
5260) and limitation of extension (DC 5261) of the same knee 
joint.  VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004).  In the 
present case, however, there is no evidence that a 
compensable rating is warranted under the criteria of Codes 
5260 and 5261 for the knee.  There are no findings that pain 
limits extension, and flexion is not limited to 45 degrees by 
pain to warrant a separate 10 percent rating under Diagnostic 
Code 5260 for the knee.

The Board finds that a rating in excess of 30 percent is not 
warranted under any alternative provision.  Diagnostic Code 
5256 provides for a rating in excess of 30 percent, however, 
application of this code is inappropriate as there is no 
diagnosis of ankylosis of the right knee.  Furthermore, the 
veteran may not be rated by analogy to this code as he does 
not suffer functional immobility of the knee.  Likewise, 
Diagnostic Codes 5258 and 5259 do not provide for a 
disability rating in excess of 30 percent.  Additionally, 
there are no objective findings of impairment of the tibia 
and fibula, thus there is no basis for a 40 percent 
disability rating under Diagnostic 5262, and, genu 
recurvatum, as rated pursuant to Diagnostic Code 5263, is 
inapplicable as it has not been diagnosed.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  These factors have been taken into 
consideration in awarding a disability evaluation of 30 
percent under Diagnostic Code 5257, and a separate 10 percent 
disability rating under Diagnostic Code 5003.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected left knee disability has resulted 
in marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  Accordingly, the Board finds that the 
impairment resulting from the veteran's left knee disability 
is appropriately compensated by the currently assigned 
schedular ratings and 38 C.F.R. § 3.321 is inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a separate 10 percent disability 
rating is warranted under Diagnostic Code 5003; however, a 
disability rating in excess of 30 percent is not warranted 
under Diagnostic Code 5257 or any other diagnostic criteria.


ORDER

A disability rating in excess of 30 percent for status-post 
left knee medial collateral ligament tear is denied.

A separate 10 percent disability rating for arthritis of the 
left knee is granted. 



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


